SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) Dec.28th, 2009 Great Wall Builders Ltd., (Exact name of registrant as specified in its charter) Texas 333-153182 71-1051037 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2620 Fountainview #115B Houston, Texas 77057 (Address of principal executive offices) (281)-575-0636 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 133-4(c) under the Exchange Act (17 CFR 240.13-e4(c) Section 8.OTHER EVENTS Item 8.01 Other Events On December 28th, 2009, we are pleased to annouce the signing of a Letter of Intent for merger and/or acquisition with Zeytinia Stores ( " GMV Group Inc.,"). www.Zeytinia.com.
